DETAILED ACTION
Status of Claims
This is a final office action on the merits in response to the amendments and arguments filed on 7 February 2022. 
Claims 1, 2, 5, 13, 14, and 18-20 were amended. Claims 1-20 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 18 February 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112, 2nd 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims not listed below are rejected for dependency.

person” while the limitation at issue references a “same household identification information.” It is unclear whether the conditional limitation implicitly requires a comparison of whether “the user identification information and the purchaser identification information identify a same household identification information”, or whether this conditional limitation is triggered based on the prior comparison identifying a same person (which would be understood to have a same household identification information by virtue of being the same individual). Thus one of ordinary skill in the art, not being able to determine what determinations are required by the claim, would not be able to determine the scope of the claim, rendering the claim indefinite. Claim 20 is similarly rejected. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1, which is representative of claims 14 and 20, recites in part a method, comprising: providing, for display to a user, an advertisement for at least one product; receiving, in response to the user viewing the advertisement, impression identification information and user identification information for the user, and a geo-tracking information associating a user location in relation with a location of a physical medium for the advertisement of the at least one product and with a time when the user passes by the physical medium for the advertisement, wherein the impression identification information and the user identification information include a household identification information; storing the impression identification information and the user identification information in a database, the database being associated with the at least one product; receiving an indication that the at least one product has been purchased by a purchaser at a physical store; identifying purchaser identification information associated with the purchase and received from the purchaser at the physical store; comparing the purchaser identification information for the purchaser with the user identification information for the user to determine whether the purchaser identification information and the user identification information identify a same household identification information; and when a comparison indicates the user identification information and the purchaser identification information identify a same household identification information, then providing an indication that the advertisement for the at least one product was viewed by the user prior to the user purchasing the at least one product in the physical store, wherein the product is identified as being associated with the database via a universal product code of the product; and wherein receiving a user identification information comprises receiving a message from the user as instructed on the advertisement, upon being exposed to the advertisement. These limitations clearly set forth a concept of tracking advertisement displays and determining purchase conversions, which is unambiguously a marketing and advertising activity. Thus the claims describe a concept falling within one of the enumerated groupings identified by the 2019 PEG as indicating that the claims set forth a method of organizing human activity. Therefore the claims are determined to recite an abstract idea. 
Under the 2019 PEG, the additional elements of the claims are to be considered for whether they integrate the abstract idea into a practical application. Claim 1 and 20 describes their methods as computer implemented, implying a computer additional element. Claim 14 recites the additional element of a system comprising: a memory and one or more processors. These additional elements are all recited with extreme generality, and may be interpreted as generic computing devices used to implement the abstract idea. Under the 2019 PEG, using a generic computing device to implement an abstract idea does not integrate that abstract idea into a practical application. As such, these additional elements do not integrate the abstract idea into a practical application. 
The claims further recite the receiving a text message. To one of ordinary skill in the art, a “text message” does not refer to any message including text, but rather to an electronic message based on Short Message Service (SMS), Multimedia Messaging Service (MMS), or various “instant” messaging formats. Thus the “text message” should be treated as an additional element. The incorporation of receiving information via a text message does not reflect any improvement to technology, does not 
	In Step 2B of the Mayo/Alice analysis, the additional elements of the claims are considered for whether they amount to significantly more than the abstract idea. As previously noted, the claims recite additional elements which may be interpreted as a generic computing device used to implement the claims. However, implementing an abstract idea on a generic computer does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. As such, these elements do not provide an inventive concept and do not constitute significantly more.
	As previously noted, the claims include the additional element of receiving information via a “text message.” First, per MPEP 2106, the courts have found receiving or transmitting data over a network to be a well-understood, routine, and conventional computer function. Further, Werkander demonstrates (“the SMS message is structured as a conventional text message intended to be read by the receiver” See at least Column 5, Lines 19-20) that receiving text messages was conventional long before the priority date of the claimed invention. Thus this additional element, both individually and in combination with the prior computing elements, does not amount to significantly more than the abstract idea. There are no further additional elements. Therefore, when considered individually and as an ordered combination, the additional elements of the independent claims do not amount to significantly more than the judicial exception. Thus the independent claims are not patent eligible.  
Dependent claim 2 recites the additional element of a “browser, application or operating system installed on an electronic device”. However this additional element, when considered individually and in combination with the prior additional elements, only generally links the abstract idea to a technological environment involving computing devices and software. As such, this additional element fails to either 

Claim Interpretation
The claims recite “household identification information.” The specification does not define the meaning of this term. The plain and ordinary meaning of “household identification information” includes any information which may identify a household. As user’s identity may be used to identify their household, the broadest reasonable interpretation of “household identification information” includes user identity information. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ramalingam et al. (US 8688524 B1) in view of Varghese (US 2008/0021783 A1), Mello et al. (US 2008/0140479 A1), and Evankovich et al. (US 2012/0095828 A1). 

Regarding Claim 1: Ramalingam teaches a computer-implemented method, comprising:
providing, for display to a user, an advertisement for at least one product (FIG. 1 shows an illustrative architecture 100 in which a customer 102 employs a computing device 104 to access online content such as a webpage 106. … The webpage 106 may include an "impression" 108 that advertises or otherwise provides information related to a merchant 110. … The webpage 106, or at least the impression 108, is provided by an impression provider 112 via a network 114 to the computing device 104 used by the customer 102. See at least Column 3, Lines 39-56). 
receiving, in response to the user viewing the advertisement, an impression identification information and a user identification information for the user, and a tracking information associating a user with a time when the user passes by the medium for the advertisement; wherein the impression identification information and the user identification information include household identification information (At 602, a first token is received from impression provider. The first token may be received by a merchant at a computing device of the merchant. The first token may be generated by the impression provider when an online impression related to the merchant is made to the customer. The online impression may be a listing of the merchant's name, description of a product available for purchase at the merchant, or other information related to the merchant. In implementations in which the online impression is presented to the customer together with a product, for example a product displayed on a webpage, an identifier for that product (e.g., a product number) may also be included in the first token. The first token may additionally include a customer identifier for the customer and a 
storing the impression identification information and the user identification information in a database, the database being associated with the at least one product (The token 120 may also be stored at the impression provider 112 or another location until requested by the merchant 110. See at least Column 4 Lines 33-35. Also: Tokens received by the clearance system and transaction data from one or more merchants received by the clearance system are available for audit by either an impression provider or by a merchant. See at least Column 11 Line 67 through Column 12 Line 3. Also: The memory 404 contains or is in communicative connection with a token storage 406. The token storage 406 stores tokens received from one or more impression providers. See at least Column 8 Lines 30-45. Also: In implementations in which the online impression is presented to the customer together with a product, for example a product displayed on a webpage, an identifier for that product (e.g., a product number) may also be included in the first token. See at least Column 11, Lines 1-5).
receiving an indication that the at least one product has been purchased by a purchaser at a physical store (At 704, the clearance system may receive a transaction token from one or more transactions conducted at a physical location of a merchant. See at least Column 11, Lines 57-59). 
identifying purchaser identification information associated with the purchase and received from the purchaser at the physical store
comparing the purchaser identification information for the purchaser with the user identification information for the user to determine whether the purchaser identification information and the user identification information identify a same household identification information (At 706, the impression provider token is matched with the transaction token. The tokens may be matched based on a comparison of a unique customer identifier with the user identifier. See at least Column 12, Lines 4-18). 
when a comparison indicates the user identification information and the purchaser identification information identify a same household identification information, then providing an indication that the advertisement for the at least one product was viewed by the user prior to the user purchasing the at least one product in the physical store (At 712, the match identified at 706 between the two tokens is reported to the impression provider and to the merchant. … At 714, an invoice is presented to the merchant for payment to the impression provider. See at least Column 12, Lines 34-43). 
wherein the product is identified as being associated with the database via a product code of the product (In implementations in which the online impression is presented to the customer together with a product, for example a product displayed on a webpage, an identifier for that product (e.g., a product number) may also be included in the first token. See at least Column 11, Lines 1-5). 

Ramalingam does not appear to disclose where receiving user identification information comprises receiving a text message from the user as instructed on the advertisement, upon being exposed to the advertisement. 
Varghese teaches where receiving user identification information comprises receiving a text message from the user as instructed on the advertisement, upon being exposed to the advertisement (as illustrated in FIG. 6, the advertisements contain, for example, an instruction to text message a specific keyword or sequence to a specific addressee using the user's cellular telephone 308 in exchange for compensation of some sort ("Text `face` to #9461 for a prize" as shown in the figure). See at least [0080]. Also: Examples of advertisement formats include videos, static display ads, billboards, spoken word and musical advertisements, animations, and interactive games, questionnaires, and presentations. See at least [0027]. Also: mechanical billboards may display one version of an advertisement with a 
Ramalingam provides a purchase tracking system which receives user information upon viewing of an advertisement, upon which the claimed invention’s receiving of user information via a text message sent by a user based on an instruction in the advertisement can be seen as an improvement. However, Varghese demonstrates that the prior art already knew of receiving user information via a text message sent by a user based on an instruction in an advertisement. One of ordinary skill in the art could have easily applied the techniques of Varghese to the system of Ramalingam to collect information upon offline advertisement viewings. One of ordinary skill in the art would have recognized that such an application of Varghese would have predictably resulted in an improved conversion detection system which would be able to correlate purchases with offline advertisement viewing. As such, the application of Varghese would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosure of Ramalingam and the teachings of Varghese.

Ramalingam does not appear to disclose receiving a geo-tracking information associating a user location in relation with a location of a physical medium for the advertisement. 
receiving a geo-tracking information associating a user location in relation with a location of a physical medium for advertisement and with a time when the user passes by the physical medium for the advertisement (Location information may include, for example, geographic area coordinates, global position coordinates, local area position coordinates, relative position coordinates, or any other type of location indication information that, when analyzed, may be used to determine the location of a person (e.g., a monitored individual) and/or the movements of a person from one location to another. Location information may also include distances between a person and a media source, such as, for example, a billboard, a print display (e.g., a poster), a video presentation device, an audio presentation device, etc. As described in greater detail below, location information may be collected, obtained, generated, etc. using any suitable location detection device(s), location detection system(s), and/or location detection technique(s). See at least [0026]. Also: If a location identifier has been received (block 504), the location data collector 164 stores the location identifier in association with a corresponding timestamp in a log entry or record in the location data log file 180 of FIG. 3 (block 506). See at least [0080]).
Ramalingam and Varghese suggest a system which receives offline advertising exposure information and transaction information and matches the information, which differs from the claimed invention in part by the substitution of Ramalingam and Varghese’s advertising exposure data with advertising exposure data including a location relating a location of a user to an advertisement. However, Mello teaches receiving location information including a distance between a person and an advertising display medium. Further, Mello provides these teachings specifically in the context of matching advertising exposures to transactions. One of ordinary skill in the art could have easily substituted Mello’s location based exposure data into the information matching system of Ramalingam and Varghese. And one of ordinary skill in the art would have recognized that such a substitution would have predictably resulted in an improved system which could confirm that a user was in proximity to a given advertisement. As such, the identified substitution would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosure of Ramalingam and the teachings of Varghese and Mello. 

universal product code. 
However, Evankovich teaches a universal product code (data containing strong identifiers for all of the products manufactured by the manufacturer. One strong identifier can include the Universal Product Code (UPC) symbol or indicia. A UPC symbol or indicia is generally affixed to a product (or other articles of commerce), and contains two parts: a first part with a pre-assigned number identifying a particular manufacturer and a second part with information identifying a particular type of the manufacturer's products. See at least [0073]). 
Ramalingam, Varghese, and Mello suggests a system which matches advertising display exposures to transaction information, where the impressions are associated with a product identifier, which differs from the claimed invention by the substitution of Ramalingam’s generic product identifier with a universal product code which is a term of art referring specifically to the standardized UPC. However, Evankovich demonstrates that UPCs were already known for identifying products. One of ordinary skill in the art could have trivially substituted Ramalingam’s generic product identifier with Evankovich’s universal product code. Further, one of ordinary skill in the art would have recognized that such a substitution would have predictably resulted in a system which would track products associated with impressions according to UPC identifiers. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosure of Ramalingam and the teachings of Varghese, Mello, and Evankovich.  

Regarding Claim 2: Ramalingam in view of Varghese, Mello, and Evankovich teaches the above limitations. Additionally, Varghese teaches wherein the user identification information is ascertained from electronic tracking technologies within a browser, application, or operating system installed on an electronic device from which the user sends the affirmative action (Method 100 begins when a user responds to a compensation tag 12 in task 66 of method 50 and continues with task 102. … In task 102, it is determined whether or not the user who responded to the compensation tag 12 is already known to the third-party advertisement distributor and/or the provider of compensation. … If the user is not an existing user (task 106:NO), then method 100 continues with task 108. See at least [0050]-[0052]. Also: One way in which a user may be identified as a returning or known user of method 100 is by checking the user's 

Regarding Claim 3: Ramalingam in view of Varghese, Mello, and Evankovich teaches the above limitations. Additionally, Ramalingam disclose wherein the user identification information is ascertained from one or more sources comprising user financial information, user loyalty membership information, user governmental information, or user biometric information (The customer 102 is associated with a payment instrument 302. The association may be part of a user account 116 as shown in FIG. 1. Information about the customer 102 includes a name 304, here, "Adam Jones." The payment instrument 302 includes a number 306 such as a 16 digit credit card number. A portion of the name 308 such as the last name and a portion of the payment instrument number 310 such as the credit card tail may be used to generate a one-way hash 312. The algorithm used to generate the hash 312 may be any hashing 

Regarding Claim 4: Ramalingam in view of Varghese, Mello, and Evankovich teaches the above limitations. Additionally, Ramalingam discloses wherein the impression identification information comprises data regarding a time the advertisement was displayed to the user, or a geographic location in which the advertisement was displayed to the user (At 602, a first token is received from impression provider. The first token may be received by a merchant at a computing device of the merchant. The first token may be generated by the impression provider when an online impression related to the merchant is made to the customer. The online impression may be a listing of the merchant's name, description of a product available for purchase at the merchant, or other information related to the merchant. In implementations in which the online impression is presented to the customer together with a product, for example a product displayed on a webpage, an identifier for that product (e.g., a product number) may also be included in the first token. The first token may additionally include a customer identifier for the customer and a timestamp indicating the time when the online impression was made to the customer. See at least Column 10 Line 61 through Column 11 Line 8).

Regarding Claim 5: Ramalingam in view of Varghese, Mello, and Evankovich teaches the above limitations. Additionally, Ramalingam discloses wherein the impression identification information comprises data regarding an electronic device (At 602, a first token is received from impression provider. The first token may be received by a merchant at a computing device of the merchant. The first token may be generated by the impression provider when an online impression related to the merchant is made to the customer. The online impression may be a listing of the merchant's name, description of a product available for purchase at the merchant, or other information related to the merchant. In implementations in which the online impression is presented to the customer together with a product, for example a product displayed on a webpage, an identifier for that product (e.g., a product number) may also be included in the first token. The first token may additionally include a customer identifier for the customer impression identification information comprising data regarding an electronic device from which the user sends the text message (Method 100 begins when a user responds to a compensation tag 12 in task 66 of method 50 and continues with task 102. … In task 102, it is determined whether or not the user who responded to the compensation tag 12 is already known to the third-party advertisement distributor and/or the provider of compensation. … If the user is not an existing user (task 106:NO), then method 100 continues with task 108. See at least [0050]-[0052]. Also: as illustrated in FIG. 6, the advertisements contain, for example, an instruction to text message a specific keyword or sequence to a specific addressee using the user's cellular telephone 308 in exchange for compensation of some sort ("Text `face` to #9461 for a prize" as shown in the figure). See at least [0080]). The motivation to combine Ramalingam, Varghese, Mello, and Evankovich is the same as explained under claim 1 above, and is incorporated herein.

Regarding Claim 6: Ramalingam in view of Varghese, Mello, and Evankovich teaches the above limitations. Additionally, Ramalingam discloses wherein the product is identified as being associated with an impression identification information indicative of an impression of the advertisement by the purchaser (In implementations in which the online impression is presented to the customer together with a product, for example a product displayed on a webpage, an identifier for that product (e.g., a product number) may also be included in the first token. See at least Column 11, Lines 1-5).

Regarding Claim 7: Ramalingam in view of Varghese, Mello, and Evankovich teaches the above limitations. Additionally, Ramalingam discloses wherein the purchaser identification information is ascertained from user financial information at a time of the purchaser purchasing the product (The transaction records 124 may include a customer identifier 316 of a customer that had a transaction with a merchant. The user identifier 314 and the customer identifier 316 may be generated from the same types of source data (i.e., last names and partial payment instrument numbers) using the same hashing algorithm. Therefore, the user identifier 314 and the customer identifier 316 are identical hash values when the user who received an online impression has the same name 304 and payment instrument 

Regarding Claim 8: Ramalingam in view of Varghese, Mello, and Evankovich teaches the above limitations. Additionally, Ramalingam discloses wherein the purchaser identification information is ascertained from membership information provided by the purchaser at a time of the purchaser purchasing the product (The transaction records 124 may include a customer identifier 316 of a customer that had a transaction with a merchant. The user identifier 314 and the customer identifier 316 may be generated from the same types of source data (i.e., last names and partial payment instrument numbers) using the same hashing algorithm. Therefore, the user identifier 314 and the customer identifier 316 are identical hash values when the user who received an online impression has the same name 304 and payment instrument number 306 as a customer who conducted a transaction at the merchant. See at least Column 7, Lines 44-63). Also: The customer 102 is associated with a payment instrument 302. The association may be part of a user account 116 as shown in FIG. 1. Information about the customer 102 includes a name 304, here, "Adam Jones." The payment instrument 302 includes a number 306 such as a 16 digit credit card number. A portion of the name 308 such as the last name and a portion of the payment instrument number 310 such as the credit card tail may be used to generate a one-way hash 312. The algorithm used to generate the hash 312 may be any hashing algorithm such as MD4, MD5, SHA-0, SHA-1, SHA-2, etc. The hash 312 is unique for a given combination of last name 308 and credit card tail 310 while concealing the input information (e.g., jones and 3456). See at least Column 7, Lines 4-20).

Regarding Claim 9: Ramalingam in view of Varghese, Mello, and Evankovich teaches the above limitations. Additionally, Ramalingam discloses wherein the purchaser identification information is ascertained from personal contact information provided by the purchaser at a time of purchasing the product (The customer 102 is associated with a payment instrument 302. The association may be part of a user account 116 as shown in FIG. 1. Information about the customer 102 includes a name 304, here, "Adam Jones." The payment instrument 302 includes a number 306 such as a 16 digit credit card number. A portion of the name 308 such as the last name and a portion of the payment instrument number 310 such as the credit card tail may be used to generate a one-way hash 312. The algorithm used to generate the hash 312 may be any hashing algorithm such as MD4, MD5, SHA-0, SHA-1, SHA-2, etc. The hash 312 is unique for a given combination of last name 308 and credit card tail 310 while concealing the input information (e.g., jones and 3456). See at least Column 7, Lines 4-20. Also: The local merchant that completed the sale to Adam maintains a record of the transaction that includes the last four digits of Adam's credit card number (i.e., the credit card tail), the cardholder's name (in this case "Adam Jones"), and the amount of money transacted (e.g., $350 for the digital camera). See at least Column 2, Lines 34-42). 

Regarding Claim 10: Ramalingam in view of Varghese, Mello, and Evankovich teaches the above limitations. Additionally, Varghese teaches wherein an advertisement comprises video content (an advertisement could be presented on television with a compensation tag 12 that indicates that if a user text messages a particular alphanumeric sequence to a particular number using Simple Message Service (SMS) on his or her cellular telephone. See at least [0065]). The motivation to combine Ramalingam, Varghese, Mello, and Evankovich is the same as explained under claim 1 above, and is incorporated herein.

Regarding Claim 11: Ramalingam in view of Varghese, Mello, and Evankovich teaches the above limitations. Additionally, Varghese teaches wherein the advertisement comprises still image content (an advertisement on the radio, on television, or in print, may instruct the user to send an e-mail with 

Regarding Claim 12: Ramalingam in view of Varghese, Mello, and Evankovich teaches the above limitations. Additionally, Varghese teaches wherein the advertisement comprises audio content (The advertisements need not be visual, and instead may be audio advertisements, images, or interactive games, to name a few other possibilities. See at least [0109]). The motivation to combine Ramalingam, Varghese, Mello, and Evankovich is the same as explained under claim 1 above, and is incorporated herein.

Regarding Claim 13: Ramalingam in view of Varghese, Mello, and Evankovich teaches the above limitations. Additionally, Varghese teaches wherein an electronic device from which the user sends the text message is a smartphone (However, as illustrated in FIG. 6, the advertisements contain, for example, an instruction to text message a specific keyword or sequence to a specific addressee using the user's cellular telephone 308 in exchange for compensation of some sort ("Text `face` to #9461 for a prize" as shown in the figure). See at least [0080]. Also: the system shown in FIG. 6 and described above is generally applicable to many sorts of mobile devices, including PDAs. See at least [0084]). The motivation to combine Ramalingam, Varghese, Mello, and Evankovich is the same as explained under claim 1 above, and is incorporated herein.

Claims 14, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ramalingam et al. (US 8688524 B1) in view of Varghese (US 2008/0021783 A1) and Mello et al. (US 2008/0140479 A1).

Regarding Claim 14: Ramalingam teaches a system, comprising: a memory comprising instructions; one or more processors configured to execute the instructions (See at least Column 8, Lines 11-29) to: 
provide, for display to a user, an advertisement for at least one product (FIG. 1 shows an illustrative architecture 100 in which a customer 102 employs a computing device 104 to access online content such as a webpage 106. … The webpage 106 may include an "impression" 108 that advertises or otherwise provides information related to a merchant 110. … The webpage 106, or at least the impression 108, is provided by an impression provider 112 via a network 114 to the computing device 104 used by the customer 102. See at least Column 3, Lines 39-56).
receive, in response to the user viewing the advertisement, impression identification information for the viewing and the advertisement, and user identification information for the user, the user identification information being ascertained from electronic tracking associating a user with a time when the user passes the medium for the advertisement, or from user financial information, user loyalty membership information, user governmental information and user biometric information, wherein the impression identification information and the user identification information include a household identification information (At 602, a first token is received from impression provider. The first token may be received by a merchant at a computing device of the merchant. The first token may be generated by the impression provider when an online impression related to the merchant is made to the customer. The online impression may be a listing of the merchant's name, description of a product available for purchase at the merchant, or other information related to the merchant. In implementations in which the online impression is presented to the customer together with a product, for example a product displayed on a webpage, an identifier for that product (e.g., a product number) may also be included in the first token. The first token may additionally include a customer identifier for the customer and a timestamp indicating the time when the online impression was made to the customer. See at least Column 10 Line 61 through Column 11 Line 8). 
store the impression identification information and the user identification information in a database, the database being associated with the at least one product (The token 120 may also be stored at the impression provider 112 or another location until requested by the merchant 110. See at least Column 4 Lines 33-35. Also: Tokens received by the clearance system and transaction data from one or more merchants received by the clearance system are available for audit by either an impression provider or by a merchant. See at least Column 11 Line 67 through Column 12 Line 3. Also: The 
receive an indication that the at least one product has been purchased at a physical store by a purchaser (At 704, the clearance system may receive a transaction token from one or more transactions conducted at a physical location of a merchant. See at least Column 11, Lines 57-59).
identify purchaser identification information associated with the purchase, the purchaser identification information being ascertained from purchaser financial information at a time of the purchaser purchasing the product or from membership information provided by the purchaser at the time of the purchaser purchasing the product (At 604, a second token including a customer identifier that is derived from a transaction conducted at a physical location of the merchant is computed. The customer identifier derived at the merchant may be based on the name of the customer and/or a payment instrument used by the customer to pay for the transaction. The transaction conducted at the physical location of the merchant may be a transaction in which the customer purchases a product from the merchant with a payment instrument that is also associated with an account of the customer on with the impression provider. See at least Column 11, Lines 9-21. Also: At 706, the impression provider token is matched with the transaction token. The tokens may be matched based on a comparison of a unique customer identifier with the user identifier. The customer identifier name may be derived by any of the techniques discussed above such as by creating a hash from a combination of the customer's name and a partial credit card number. See at least Column 12, Lines 4-18). 
compare the purchaser identification information for the purchaser with the user identification information for the user to determine whether the purchaser and the user identify a same person 
when a comparison indicates the user identification information and the purchaser identification information identify a same household identification information, then provide an indication that the advertisement for the at least one product was viewed by the user prior to the user purchasing the at least one product in the physical store (At 712, the match identified at 706 between the two tokens is reported to the impression provider and to the merchant. … At 714, an invoice is presented to the merchant for payment to the impression provider. See at least Column 12, Lines 34-43). 

Ramalingam does not appear to disclose where receiving user identification information comprises receiving a text message from the user as instructed on the advertisement, upon being exposed to the advertisement. 
Varghese teaches where receiving user identification information comprises receiving a text message from the user as instructed on the advertisement, upon being exposed to the advertisement (as illustrated in FIG. 6, the advertisements contain, for example, an instruction to text message a specific keyword or sequence to a specific addressee using the user's cellular telephone 308 in exchange for compensation of some sort ("Text `face` to #9461 for a prize" as shown in the figure). See at least [0080]. Also: Examples of advertisement formats include videos, static display ads, billboards, spoken word and musical advertisements, animations, and interactive games, questionnaires, and presentations. See at least [0027]. Also: mechanical billboards may display one version of an advertisement with a compensation tag 12. See at least [0046]. Also: an advertisement could be presented on television with a compensation tag 12 that indicates that if a user text messages a particular alphanumeric sequence to a particular number using Simple Message Service (SMS) on his or her cellular telephone, he or she may obtain compensation. The alphanumeric sequence may be the answer to a question posed in or as part of the compensation tag 12. In that case, the compensation might take the form of credit on the user's cellular telephone bill. Similarly, an advertisement on the radio, on television, or in print, may instruct the user to send an e-mail with particular contents to a particular address. That e-mail may include the answers to questions posed in the medium of the advertisement 10. See at least [0065]. Also: Method 100 begins when a user responds to a compensation tag 12 in task 66 of method 50 and continues with task 102. … In task 102, it is determined whether or not the user who responded to the compensation tag 
Ramalingam provides a purchase tracking system which receives user information upon viewing of an advertisement, upon which the claimed invention’s receiving of user information via a text message sent by a user based on an instruction in the advertisement can be seen as an improvement. However, Varghese demonstrates that the prior art already knew of receiving user information via a text message sent by a user based on an instruction in an advertisement. One of ordinary skill in the art could have easily applied the techniques of Varghese to the system of Ramalingam to collect information upon offline advertisement viewings. One of ordinary skill in the art would have recognized that such an application of Varghese would have predictably resulted in an improved conversion detection system which would be able to correlate purchases with offline advertisement viewing. As such, the application of Varghese would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosure of Ramalingam and the teachings of Varghese.

Ramalingam does not appear to disclose receiving a geo-tracking information associating a user location in relation with a location of a physical medium for the advertisement. 
Mello teaches receiving a geo-tracking information associating a user location in relation with a location of a physical medium for advertisement and with a time when the user passes by the physical medium for the advertisement (Location information may include, for example, geographic area coordinates, global position coordinates, local area position coordinates, relative position coordinates, or any other type of location indication information that, when analyzed, may be used to determine the location of a person (e.g., a monitored individual) and/or the movements of a person from one location to another. Location information may also include distances between a person and a media source, such as, for example, a billboard, a print display (e.g., a poster), a video presentation device, an audio presentation device, etc. As described in greater detail below, location information may be collected, obtained, generated, etc. using any suitable location detection device(s), location detection system(s), and/or location detection technique(s). See at least [0026]. Also: If a location identifier has been received 
Ramalingam and Varghese suggest a system which receives offline advertising exposure information and transaction information and matches the information, which differs from the claimed invention in part by the substitution of Ramalingam and Varghese’s advertising exposure data with advertising exposure data including a location relating a location of a user to an advertisement. However, Mello teaches receiving location information including a distance between a person and an advertising display medium. Further, Mello provides these teachings specifically in the context of matching advertising exposures to transactions. One of ordinary skill in the art could have easily substituted Mello’s location based exposure data into the information matching system of Ramalingam and Varghese. And one of ordinary skill in the art would have recognized that such a substitution would have predictably resulted in an improved system which could confirm that a user was in proximity to a given advertisement. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosure of Ramalingam and the teachings of Varghese and Mello. 

Regarding Claim 15: Ramalingam in view of Varghese and Mellow teaches the above limitations. Additionally, Mello teaches wherein the impression identification information comprises data regarding a geographic location in which the advertisement was displayed to the user (Location information may include, for example, geographic area coordinates, global position coordinates, local area position coordinates, relative position coordinates, or any other type of location indication information that, when analyzed, may be used to determine the location of a person (e.g., a monitored individual) and/or the movements of a person from one location to another. Location information may also include distances between a person and a media source, such as, for example, a billboard, a print display (e.g., a poster), a video presentation device, an audio presentation device, etc. As described in greater detail below, location information may be collected, obtained, generated, etc. using any suitable location detection device(s), location detection system(s), and/or location detection technique(s). See at least [0026]). The 

Regarding Claim 17: Ramalingam in view of Varghese and Mello teaches the above limitations. Additionally, Ramalingam discloses wherein the purchaser identification information is ascertained from personal contact information provided by the purchaser at a time of purchasing the product (The customer 102 is associated with a payment instrument 302. The association may be part of a user account 116 as shown in FIG. 1. Information about the customer 102 includes a name 304, here, "Adam Jones." The payment instrument 302 includes a number 306 such as a 16 digit credit card number. A portion of the name 308 such as the last name and a portion of the payment instrument number 310 such as the credit card tail may be used to generate a one-way hash 312. The algorithm used to generate the hash 312 may be any hashing algorithm such as MD4, MD5, SHA-0, SHA-1, SHA-2, etc. The hash 312 is unique for a given combination of last name 308 and credit card tail 310 while concealing the input information (e.g., jones and 3456). See at least Column 7, Lines 4-20. Also: The local merchant that completed the sale to Adam maintains a record of the transaction that includes the last four digits of Adam's credit card number (i.e., the credit card tail), the cardholder's name (in this case "Adam Jones"), and the amount of money transacted (e.g., $350 for the digital camera). See at least Column 2, Lines 34-42). 

Regarding Claim 18: Ramalingam in view of Varghese and Mello teaches the above limitations. Additionally, Varghese teaches wherein an electronic device from which the user sends the text message is a smartphone (However, as illustrated in FIG. 6, the advertisements contain, for example, an instruction to text message a specific keyword or sequence to a specific addressee using the user's cellular telephone 308 in exchange for compensation of some sort ("Text `face` to #9461 for a prize" as shown in the figure). See at least [0080]. Also: the system shown in FIG. 6 and described above is generally applicable to many sorts of mobile devices, including PDAs. See at least [0084]). The motivation to combine Ramalingam, Varghese, and Mello is the same as explained under claim 14 above, and is incorporated herein.

Regarding Claim 19: Ramalingam in view of Varghese and Mello teaches the above limitations. Additionally, Ramalingam discloses wherein the impression identification information comprises data regarding an electronic device (At 602, a first token is received from impression provider. The first token may be received by a merchant at a computing device of the merchant. The first token may be generated by the impression provider when an online impression related to the merchant is made to the customer. The online impression may be a listing of the merchant's name, description of a product available for purchase at the merchant, or other information related to the merchant. In implementations in which the online impression is presented to the customer together with a product, for example a product displayed on a webpage, an identifier for that product (e.g., a product number) may also be included in the first token. The first token may additionally include a customer identifier for the customer and a timestamp indicating the time when the online impression was made to the customer. See at least Column 10 Line 61 through Column 11 Line 8). Further, Varghese teaches impression identification information comprising data regarding an electronic device from which the user sends the text message (Method 100 begins when a user responds to a compensation tag 12 in task 66 of method 50 and continues with task 102. … In task 102, it is determined whether or not the user who responded to the compensation tag 12 is already known to the third-party advertisement distributor and/or the provider of compensation. … If the user is not an existing user (task 106:NO), then method 100 continues with task 108. See at least [0050]-[0052]). The motivation to combine Ramalingam, Varghese, and Mello is the same as explained under claim 14 above, and is incorporated herein.

Regarding Claim 20: Ramalingam discloses a computer-implemented method, comprising:
providing, for display to a user, a commerce advertisement on a medium for at least one product 
ascertaining an impression identification information and a user identification information in response to the user viewing the commerce advertisement, and tracking information associating the user with a time when the user passes the medium for the commerce advertisement, wherein the impression identification information and the user identification information include a household identification information (At 602, a first token is received from impression provider. The first token may be received by a merchant at a computing device of the merchant. The first token may be generated by the impression provider when an online impression related to the merchant is made to the customer. The online impression may be a listing of the merchant's name, description of a product available for purchase at the merchant, or other information related to the merchant. In implementations in which the online impression is presented to the customer together with a product, for example a product displayed on a webpage, an identifier for that product (e.g., a product number) may also be included in the first token. The first token may additionally include a customer identifier for the customer and a timestamp indicating the time when the online impression was made to the customer. See at least Column 10 Line 61 through Column 11 Line 8).
storing the impression identification information and the user identification information in a database, the database being associated with the at least one product (The token 120 may also be stored at the impression provider 112 or another location until requested by the merchant 110. See at least Column 4 Lines 33-35. Also: Tokens received by the clearance system and transaction data from one or more merchants received by the clearance system are available for audit by either an impression provider or by a merchant. See at least Column 11 Line 67 through Column 12 Line 3. Also: The memory 404 contains or is in communicative connection with a token storage 406. The token storage 406 stores tokens received from one or more impression providers. See at least Column 8 Lines 30-45. Also: In implementations in which the online impression is presented to the customer together with a product, for example a product displayed on a webpage, an identifier for that product (e.g., a product number) may also be included in the first token. See at least Column 11, Lines 1-5).
receiving an indication that the at least one product has been purchased by a purchaser at a store 
identifying purchaser identification information associated with the purchase and received from the purchaser at the store (At 604, a second token including a customer identifier that is derived from a transaction conducted at a physical location of the merchant is computed. The customer identifier derived at the merchant may be based on the name of the customer and/or a payment instrument used by the customer to pay for the transaction. The transaction conducted at the physical location of the merchant may be a transaction in which the customer purchases a product from the merchant with a payment instrument that is also associated with an account of the customer on with the impression provider. See at least Column 11, Lines 9-21. Also: At 706, the impression provider token is matched with the transaction token. The tokens may be matched based on a comparison of a unique customer identifier with the user identifier. The customer identifier name may be derived by any of the techniques discussed above such as by creating a hash from a combination of the customer's name and a partial credit card number. See at least Column 12, Lines 4-18).
comparing the purchaser identification information for the purchaser with the user identification information for the user to determine whether the purchaser and the user identify a same person (At 706, the impression provider token is matched with the transaction token. The tokens may be matched based on a comparison of a unique customer identifier with the user identifier. See at least Column 12, Lines 4-18).
when a comparison indicates the user identification information and the purchaser identification information identify a same household identification information, then providing an indication that the commerce advertisement for the at least one product was viewed by the user prior to the user purchasing the at least one product in the store (In implementations in which the online impression is presented to the customer together with a product, for example a product displayed on a webpage, an identifier for that product (e.g., a product number) may also be included in the first token. See at least Column 11, Lines 1-5).
Ramalingam does not appear to disclose where receiving user identification information comprises receiving a text message from the user as instructed on the advertisement, upon being exposed to the advertisement. 
providing, for display to a user, a commerce advertisement on a physical medium and receiving user identification information comprises receiving a text message from the user as instructed on the advertisement, upon being exposed to the advertisement (as illustrated in FIG. 6, the advertisements contain, for example, an instruction to text message a specific keyword or sequence to a specific addressee using the user's cellular telephone 308 in exchange for compensation of some sort ("Text `face` to #9461 for a prize" as shown in the figure). See at least [0080]. Also: Examples of advertisement formats include videos, static display ads, billboards, spoken word and musical advertisements, animations, and interactive games, questionnaires, and presentations. See at least [0027]. Also: mechanical billboards may display one version of an advertisement with a compensation tag 12. See at least [0046]. Also: an advertisement could be presented on television with a compensation tag 12 that indicates that if a user text messages a particular alphanumeric sequence to a particular number using Simple Message Service (SMS) on his or her cellular telephone, he or she may obtain compensation. The alphanumeric sequence may be the answer to a question posed in or as part of the compensation tag 12. In that case, the compensation might take the form of credit on the user's cellular telephone bill. Similarly, an advertisement on the radio, on television, or in print, may instruct the user to send an e-mail with particular contents to a particular address. That e-mail may include the answers to questions posed in the medium of the advertisement 10. See at least [0065]. Also: Method 100 begins when a user responds to a compensation tag 12 in task 66 of method 50 and continues with task 102. … In task 102, it is determined whether or not the user who responded to the compensation tag 12 is already known to the third-party advertisement distributor and/or the provider of compensation. … If the user is not an existing user (task 106:NO), then method 100 continues with task 108. See at least [0050]-[0052]). 
Ramalingam provides a purchase tracking system which receives user information upon viewing of an advertisement, upon which the claimed invention’s receiving of user information via a text message sent by a user based on an instruction in the advertisement can be seen as an improvement. However, Varghese demonstrates that the prior art already knew of receiving user information via a text message sent by a user based on an instruction in an advertisement. One of ordinary skill in the art could have easily applied the techniques of Varghese to the system of Ramalingam to collect information upon offline .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ramalingam et al. (US 8688524 B1) in view of Varghese (US 2008/0021783 A1) and Mello et al. (US 2008/0140479 A1), and further in view of Evankovich et al. (US 2012/0095828 A1).

Regarding Claim 16: Ramalingam in view of Varghese and Mello teaches the above limitations. Additionally, Ramalingam discloses wherein the product is identified as being associated with the database via a product code of the product (In implementations in which the online impression is presented to the customer together with a product, for example a product displayed on a webpage, an identifier for that product (e.g., a product number) may also be included in the first token. See at least Column 11, Lines 1-5). However, Ramalingam does not appear to disclose a universal product code. 
Evankovich teaches a universal product code (data containing strong identifiers for all of the products manufactured by the manufacturer. One strong identifier can include the Universal Product Code (UPC) symbol or indicia. A UPC symbol or indicia is generally affixed to a product (or other articles of commerce), and contains two parts: a first part with a pre-assigned number identifying a particular manufacturer and a second part with information identifying a particular type of the manufacturer's products. See at least [0073]). 
Ramalingam, Varghese, and Mello suggests a system which matches impressions to transaction information, where the impressions are associated with a product identifier, which differs from the claimed invention by the substitution of Ramalingam’s generic product identifier with a universal product code which is a term of art referring specifically to the standardized UPC. However, Evankovich demonstrates that UPCs were already known for identifying products. One of ordinary skill in the art could have trivially substituted Ramalingam’s generic product identifier with Evankovich’s universal product code. Further, .  

Response to Arguments
Applicant’s Argument Regarding 112(b) Rejections of claims 2, 5, 13, and 18-19: The claim amendments obviate the above rejections. 
Examiner’s Response: Applicant's amendments filed 7 February 2022 have been fully considered, and they resolve the identified issues. The prior rejections under 112(b) are withdrawn. 

Applicant’s Argument Regarding 101 Rejections of claims 1-20: The claims are directed to statutory subject matter at least because they involve the use of two or more electronic devices by a user and by a recipient executing operations that amount to significantly more than an abstract idea in the realm of human activity, deriving user identification based on geo-location data and also from household identification information. 
Examiner’s Response: Applicant's arguments filed 7 February 2022 have been fully considered but they are not persuasive. The claims do not appear to involve “deriving user identification” as they only describe generally receiving information, where the receiving involves receiving a text message from the user. Thus the broadest reasonable claim scope includes receiving various identifying information from a user via text message, used in the standard way that text messages are used. Note the Werkander reference demonstrates that text messages were conventional long before the priority date of the claimed invention. This conventional use of a text message does not reasonably integrate the abstract idea into a practical application, and as such applicant’s argument is unpersuasive. 

Applicant’s Argument Regarding 103 Rejections of claims 1-20: The applied references are not understood to disclose or teach each and every feature of the claims, particularly with respect to the newly added features. 
Examiner’s Response: Applicant's arguments filed 7 February 2022 have been fully considered but they are not persuasive. After additional consideration, Examiner realized that “household identification information” is substantially broader than first impression suggests, and would include identifiers of the individuals of the household. Further consideration of how the comparison of claim 1 only requires a same “household identification information” clarified the breadth of the present claim language. As explained by the rejection above, in view of the BRI of “household identification information”, Ramalingam teaches receiving information including a “household identification information” and a comparison which determines the purchase information and the user information identify a same “household identification information”. 

Additional Considerations
The prior art made of record and not relied upon that is considered pertinent to applicant’s disclosure can be found in the PTO-892 Notice of References Cited. 
	Vinson et al. (US 2013/0013396 A1) is emphasized for describing household level conversions. See at least [0020]. 
Harvey et al. (US 2009/0259518 A1) discusses determining advertisement effectiveness based on household level data, including both household advertisement exposure data and household purchase data. 
Fitzgerald (US 2009/0292587 A1) discusses datasets regarding purchases and advertisement exposures including household identifiers. 
Evans et al. (US 2009/0282052 A1) discusses the shortcomings of conventional conversion analysis, based on the exclusion of indirect referrals from family. See at least [0011]. 
Cheng et al. (US 2016/0323239 A1) discusses an automated system for recognizing conversions between devices that belong to the same household.  See at least [0100]. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bion A Shelden whose telephone number is (571)270-0515. The examiner can normally be reached M-F, 12pm-10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571)270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Bion A Shelden/Examiner, Art Unit 3681                                                                                                                                                                                                        2022-03-08